— Order, Supreme Court, Bronx County (Anita Florio, J.), entered April 22, 1992, which granted third-party defendant’s motion to vacate its default, unanimously affirmed, without costs.
*419It was within the discretion of the court to vacate the default of the third-party defendant (CPLR 5015 [a] [1]). In the circumstances presented, the bankruptcy-dissolution of the defaulting party, the default was excusable. This is analogous to law office failure (Bayer v Domino Media, 147 AD2d 413). Further, the court properly found a meritorious defense in that there does not appear to be a basis for full indemnification as awarded by the default judgment, and a lack of prejudice to the third-party plaintiffs as the main action has not yet been tried. Concur — Ellerin, J. P., Wallach, Ross, Kassal and Rubin, JJ.